DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2014/0374745).
Regarding claim 1, Takahashi discloses a radiation-resistant metal oxide semiconductor composition containing zinc- indium-tin oxide (ZITO) ([0171]) exhibiting radiation resistance ([0021]).
Takahashi does not explicitly disclose wherein the composition of ZITO for exhibiting radiation resistance has a ratio of Zn:In:Sn from 4:1:1 to 2:1:1.

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the composition of ZITO to be in the claimed range for the purpose of obtaining necessary semiconductor characteristics (Takahashi, [0172]).
Regarding claim 2, Takahashi discloses wherein the ZITO is resistant to proton rays, gamma rays, and X-rays ([0021]).
Regarding claims 4 and 5, Takahashi discloses a radiation-resistant electronic device (transistor) comprising a metal oxide semiconductor layer that comprises the ZITO exhibiting radiation resistance of claim 1 ([0174]; [0181]).
Regarding claim 6, Takahashi discloses wherein the composition is a radiation-resistant oxide semiconductor target ([0175]) formed by sintering ZITO (note: formed by sintering ZITO is a product by process limitation).
Regarding claims 7 and 8, Takahashi discloses a radiation-durable oxide thin film transistor (TFT) for radiation exposure (Fig.1), wherein a channel layer is formed of the radiation-resistant metal oxide semiconductor composition containing radiation-resistant ZITO of claim 1 ([0139]). 
Regarding claim 9, Takahashi discloses wherein the electronic device is a medical device ([0006]; [0021]).
Regarding claim 10, Takahashi discloses wherein the electronic device is equipped with a radiation-durable transistor, in which a channel layer is formed of the radiation-resistant metal oxide semiconductor composition containing radiation-resistant ZITO of claim 1 ([0140]; Fig.1).
Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments that it is not obvious to modify Takahashi to have metal oxide with composition of claim 1 are not persuasive because of the following reasons. First, Takashi discloses a radiation-resistant metal oxide semiconductor composition containing zinc- indium-tin oxide (ZITO)  ([0171]) exhibiting radiation resistance ([0021]).  Second, Takashi discloses that the composition of ZITO materials depending of needed electrical characteristics ([0172]). Thus, of ordinary skill in the art would find appropriate composition of ZITO material for the purpose of obtaining necessary semiconductor characteristics ([0172]).
Applicant’s arguments that ratios recited in claim 1 provide unexpected and desirable results are not persuasive because paragraph [0040] of the Specification presented by the Applicant as an evidence merely describes routing optimization of the ZITO material composition to obtain desirable specific properties of the semiconductor.    Nothing in [0040] shows that particular composition of ZITO material would lead to the results that are unexpected compare to the prior art.  And according to MPEP 2144.05, II differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, Takashi discloses that the concentration of Zn, In, and Sn can be adjusted to optimize prima facie case of obviousness exists.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891